# # :{: # % íJí }ji
1. That at the time of the accident suffered by the claimant in the aforesaid case, the said claimant, John Pollard, was engaged in working upon a certain vessel then moored alongside of the municipal pier in the city of Camden, which projected into the waters of the said Delaware river.
2. That the vessel upon which the claimant was injured was in and upon the navigable waters of the said river of Delaware.
In consideration of the fact that the accident giving rise to the petitioner’s claim was sustained in and upon a vessel then located in the navigable waters of' the United States, the deputy commissioner finds that he does not have jurisdiction to award compensation under the Workmen’s Compensation act of the State of New Jersey.
I therefore find and direct that the said petition be dismissed for the reasons above set forth.
Charles E. Corbin, Deputy Commissioner.